 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS IVESTER PEETS,                               No. 2:18-CV-2469-KJM-DMC
12                       Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    JERRY BROWN, JR., et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 13) for injunctive

19   relief.

20                  The legal principles applicable to requests for injunctive relief, such as a

21   temporary restraining order or preliminary injunction, are well established. To prevail, the

22   moving party must show that irreparable injury is likely in the absence of an injunction. See

23   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

24   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

25   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

26   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

27   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

28   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an
                                                        1
 1   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

 2   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

 3   however, issue an order against individuals who are not parties to the action. See Zenith Radio

 4   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking

 5   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

 6   prison renders the request for injunctive relief moot, unless there is some evidence of an

 7   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);

 8   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

 9                  In this case, plaintiff seeks an order requiring defendants to cease excluding

10   plaintiff from job assignments because he is Jewish, reverse a guilty disciplinary finding, change

11   plaintiff’s classification score, expunge traces of the disciplinary write-up, and correct and re-

12   issue certain documents. The court finds injunctive relief is not warranted because plaintiff has

13   not alleged any facts to show that it is likely plaintiff will suffer irreparable harm absent an

14   injunction.

15                  Based on the foregoing the undersigned recommends that plaintiff’s motion for

16   injunctive relief (ECF No.13) be denied.

17                  These findings and recommendations are submitted to the United States District

18   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

19   after being served with these findings and recommendations, any party may file written

20   objections with the court. Responses to objections shall be filed within 14 days after service of
21   objections. Failure to file objections within the specified time may waive the right to appeal. See

22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

23

24          Dated: October 3, 2019
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         2
